Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending.  Claims 1-3 are presented for this examination.  Claims 4-7 are withdrawn.  Claim 1 is amended.
Status of Previous Rejection
All 103 art rejection are withdrawn from previous office action of 11/30/2021.
112 2nd paragraph rejections of claims 1-3 are withdrawn in view of amendment of claim 1.
A new ground of art rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujioka (JP2016196703A).
As for claim 1, it is noted instant claim 1 is amended to require C 0.3-0.45% and austenite grain size 19-29 microns.
 Fujioka discloses a steel having high Mn amount and broad ranges of other elemental compositions (Claim of Pages 7-8 of English Translation) overlapping instant claimed compositions ranges as illustrated in Table 1 below.   
Regarding instant claimed microstructure, Lee expressly discloses austenite area fraction of 95% or more (Abstract the third line from the bottom).
Regarding instant amended austenite grain size, broad range of austenite crystal grain size 20-200 microns (Abstract the second line from the bottom) overlaps instant claimed 19-29 microns.
Regarding instant claimed Relational Expression 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, if Fujioka’s steel has Mo =0.12% and P =0.015%, instant claimed Relational Expression 1 is calculated to be 2x(0.12/93)/(0.015/31)=5.3, hence within instant amended 4.5 to 9.
Table 1
Element
Applicant
(weight %)
Fujioka et al.
(weight %)
Overlap
(weight %)
C
0.3-0.45
0.001-0.8
0.3-0.45
Mn
20-25
15-35
20-25
Mo
0.01-0.14
<=3
0.01-0.14
Al
<=3
0.001-5
0.001-3
                     Cu
0.1-3
<=3
0.1-3
P
<=0.06
<=0.02
<=0.02
                       S
<=0.005
0.001-5
0.001-0.005
                      Ni
0.1-3
<=3
0.1-3


As for claim 2, the fact Fujioka discloses in Table 4-1 (paragraph [0048]) all inventive examples 1-96 have impact toughness -196 degree C all greater than 135 J  meets instant claimed impact toughness at -196 degree C.
As for claim 3, the fact Fujioka discloses in Tables 3-1, 3-2, 3-3 (paragraph [0046])all inventive examples I-96 have YS greater than 437 MPa at room temperature meets instant claimed room temperature yield strength.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (US 20110308673).
As for claim 1, Schneider discloses a Mn steel strip having broad range compositions overlapping instant claimed ranges as illustrated in Table 2 below.
Table 2
Element
Applicant
(weight %)
Schneider et al.
(weight %)
Overlap
(weight %)
C
0.3-0.45
0.4-1.2
0.4-0.45
Mn
20-25
12-25
20-25
Mo
0.01-0.14
<=0.02
0.01-0.02
Al
<=3
<=0.05
<=0.05
                     Cu
0.1-3
<=3
0.1-3
P
<=0.06
0.01-0.2
0.01-0.06
                       S
<=0.005
Impurity
impurity
                      Ni
0.1-3
<=10
0.1-3


Regarding instant amended austenite grain size, broad range of austenite crystal grain size mover than 20 microns (paragraph [0022]) overlaps instant claimed 19-29 microns.
Regarding instant claimed Relational Expression 1, it is rejected for the same reason set forth in rejection of claim 1 over Fujioka above.

Response to Argument
In response to applicant’s argument of 02/25/2022 that combination of Lee’363 and Bouzekri would not lead a person of ordinary skill in the art to arrive at amended austenite grain size range of claim 1 and also having YS and high toughness as required by claims 2-3, argument is moot since all previous art rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733